Citation Nr: 0126419	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  94-06 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for disability 
manifested by numbness of the hands and feet.

3.  Entitlement to an original evaluation in excess of 30 
percent prior to January 16, 1997 and in excess of 50 percent 
thereafter for headaches. 

4.  Entitlement to an evaluation in excess of 10 percent for 
dysthymia. 

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
August 1992.  His discharge has been upgraded to honorable.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA), Waco, Texas, Regional Office (RO) in 
April 1993, and June 1995.

The Board remanded the issues listed on the title page in 
June 1997 for further development.  Pursuant to the remand, 
the RO granted the veteran's claim for entitlement to service 
connection for low back strain.  Therefore, this issue is no 
longer on appeal.  The remaining issues have returned for 
appellate review.

The issues of the proper evaluation for dysthymia and 
entitlement to a total rating based on unemployability will 
be discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and notification 
requirements have been adequately met.

2.  The veteran's numbness of the hands and feet are symptoms 
that have not been attributed to any organic cause, such a 
disease or injury.

3.  Although the veteran had frequent non-prostrating 
headaches prior to January 16, 1997, he is not shown to have 
had very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

4. From January 16, 1997, the veteran is shown to have had 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

5.  Residuals of a head injury are not currently shown; to 
the extent that headaches may have resulted from an injury or 
some incident of service, service connection is in effect for 
headaches.


CONCLUSIONS OF LAW

1.  Residuals of a head injury (other than possibly 
headaches) and numbness of the hands and feet were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.102, 3.303 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for a headache disorder prior to January 16, 1997, and in 
excess of 50 percent on and after that date have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)); 38 C.F.R. § 3.321, 4.7, 4.20, 
4.124a, Diagnostic Code 8100 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected headache disorder in excess of that already 
assigned and provided reasons as to why the ROJ found a 10 
percent rating appropriate.  The veteran responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) any earlier notification 
omissions that the RO may have made.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,620 (to be codified as amended at 38 C.F.R § 3.102).  This 
obligation was satisfied by the VA examination requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

VA has a duty to assist the veteran in developing facts that 
are pertinent to this claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.





II.  Service connection for a disability manifested 
by numbness of the hands and feet

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements, as well as private medical and lay 
evidence submitted by the veteran in support of his claim.  
The Board is not aware of any additional relevant evidence 
that is available in connection with these three issues on 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the veteran contends that he developed a 
disability manifested by numbness of the hands and feet.  
After reviewing the file and considering all of the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for a 
disability manifested by numbness of the hands and feet.

The service medical records show that on February 5, 1992, 
the veteran reported that he was changing a light bulb and 
his hand was placed close to an electrical contact.  He 
reported that there was no direct contact.  He said that he 
felt a mild shock to his hand and experienced a tingling 
sensation in his hands.  The assessment was "electrical 
shock?"

On VA neurological examination in October 1992, the examiner 
found decreased pinprick, glove-like in manner, from the 
wrists down, and over the soles of the feet. The examiner 
made a diagnosis of numbness sensation over the hands and 
feet, remarking that he suspected that the loss of pinprick 
over the hands was functional and that it involved all the 
hands as well as the back of the hands.  Nerve conduction 
studies were made of the right lower extremity and found to 
be normal, but the veteran was sensitive to the procedure and 
no studies were conducted on the upper extremities.  VA 
clinical records note that, in April 1993, the veteran 
complained that he could not straighten his hand without 
pain.  When examined in April 1995, there was a diagnosis of 
numbness of the hands and feet, claimed by the veteran, with 
neurological exam revealing some decrease in position 
sensation and pinprick in hand and feet in a stocking glove 
distribution suggesting possible mild peripheral neuropathy 
of unknown etiology.

In hearing testimony in February 1995, the veteran reported 
that he was knocked unconscious 6 hours or so when he was 
knocked off his bicycle in service.  He also testified that 
he injured his hands in service with nails.

VA examined the veteran in January 1998.  The VA physician 
indicated that he got no specific answer from the veteran of 
a beginning (of the numbness) and, going through the chart, 
he found no specific answer (to the question) of a beginning 
of the symptoms.  Based on the physical examination and 
review of the record, the physician made some conclusions.  
Because of the veteran's history, the physician assumed that 
the original cause of the numbness began during the veteran's 
service.  The numbness appeared to be present all the time to 
some degree in the hands and feet.  The symptoms were about 
the same.  According to the report, there were allegedly 
times when the veteran had so much numbness that he did not 
know that he had injured his hands or feet.  For example, he 
could not feel a pin prick in his hands or feet.  Apparently, 
the veteran had had an attempt at electromyography (EMG) 
studies, but was unable to tolerate it and it was not 
completed.

The physician reported that the examination of the veteran's 
hands revealed no abnormalities as far as he could tell.  The 
veteran had a good grip.  The veteran had hypesthesia, glove 
like from the wrist out to the tips of all the fingers and 
this was dorsum as well as volar and this was in both hands.  
No pathological reflexes were noted in the hands.  There was 
no atrophy of the nails and nothing that he would associate 
with frostbite for instance.

Examination of the feet revealed the same findings and the 
same history.  Again, the numbness was stocking-like from 
about the level of the medial malleoli down including all 
surfaces of the foot on both sides.  The examiner diagnosed 
numbness involving both hands and both feet of undetermined 
cause.  The physician noted that he could not make a 
diagnosis of peripheral neuritis.  An EMG would be helpful, 
but again, in the veteran in the past had not been able to 
tolerate an EMG.  The physician did not know the cause of the 
veteran's symptoms of numbness in the hands and feet and he 
could not make a diagnosis.

The Board has considered the evidence of record that favors 
the veteran's claims discussed above, which essentially is 
comprised of the veteran's testimony and written statements.  
Nevertheless, the Board finds that this favorable lay 
evidence is outweighed by the evidence discussed in the 
preceding paragraphs.  It is important to note that, as a lay 
person untrained in the fields of medicine and/or science, 
the veteran is not competent to render medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran complains of numbness of the hands and 
feet, medical personnel have been unable to attribute these 
symptoms to a disease or injury, or to any organic 
disability.  The complaints of numbness have been described 
as functional.  "Functional" is defined as "[n]ot organic 
in origin; denoting a disorder with no known or detectable 
organic basis to explain the symptoms."  Stedman's Medical 
Dictionary 693 (26th ed. 1995). 

Without evidence of a disability to account for the 
complaints of numbness of the hands and feet, service 
connection must be denied.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted) (aff'd in part Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, the 
preponderance of the evidence is against the claim, and thus 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. §§ 1155, VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

III.  Service connection for residuals of a head injury

The Board notes that in the absence of a showing of a current 
disability, there can be no valid claim.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich, 104 F.3d 
1328 (Fed. Cir. 1997).

The Board notes that the overwhelming medical evidence of 
record indicates that the veteran does not currently 
experience residuals of a head injury or injuries during 
service.  In fact, the veteran has not clearly articulated 
what residuals he experiences from the head injuries in 
service.  For example, although the veteran's service medical 
records indicate that he received a head injury, no 
concussion or residual disability was actually diagnosed.

The service medical records show that on June 14, 1990, the 
veteran reported for follow-up treatment on what was noted to 
be a "head injury/concussion" four days previously.  It was 
noted that he had been treated at a hospital, received 
sutures, and discharged the following day.  He complained of 
minor headache and slight dizziness if he moved quickly.  
There were no other complaints.  An examination showed a 3/4 
inch laceration to the top of the scalp, healing well, with 
no sign of infection.  On June 19, 1990, three sutures were 
removed.

The veteran is currently service connected for headaches 
unrelated to head trauma.  According to a January 1998 VA 
examination report, the examiner indicated that the veteran 
felt that his headache disorder had worsened due to the head 
injuries he had during service.  The examiner wrote that the 
veteran had extensive service and hospital records and he had 
reviewed all of them.  He noted that the veteran had severe 
psychiatric problems and that the veteran's answers to his 
questions might be misleading.  As a result, the examiner 
diagnosed two head injury "stories" based on the veteran's 
history.  The examiner added that he thought that the veteran 
may have had a concussion and that he "could" get headaches 
from post-concussion syndrome, but that the veteran had never 
had any convulsive seizures.

The Board has considered the evidence of record that favors 
the veteran's claims discussed above, which essentially is 
comprised of the veteran's written statements. Nevertheless, 
the Board finds that this favorable evidence is outweighed by 
the evidence discussed in the preceding paragraphs.  Although 
the January 1998 VA examiner stated that the veteran "could" 
have post-concussion headaches due to the injuries in 
service, this finding was based on "stories" provided by the 
veteran.  Moreover, whatever the cause of the veteran's 
headaches, he is already service connected for this disorder.

The Board notes that the veteran's service medical records 
are negative for objective findings of a concussion or 
residuals of a concussion due to any reported head injuries.  
The examiner's mention of a concussion was based on a history 
provided by the veteran.  As there is no objective evidence 
showing current residuals of a concussion reportedly 
sustained during service, the Board finds that the veteran's 
report lacks probative weight.  

Moreover, it is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions.  See 
Espiritu, 2 Vet. App. 494-95.  The Board notes that it 
specifically requested that that the veteran provide more 
detail with respect to this claim.  Nevertheless, no more 
detail was provided.  Therefore, without current evidence of 
residuals of a head injury, service connection must be 
denied.

IV.  Original rating for headaches

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 

The veteran's original headache disability has been rated 30 
percent disabling prior to January 16, 1997 and 50 percent 
thereafter.

According to the Rating Schedule, a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over last several months warrants a 
30 percent evaluation; and a 50 percent rating is warranted 
for migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
headaches prior to January 16, 1997 for the following 
reasons.  

While the evidence of record indicates that the veteran has 
complained of dull and severe headaches, there is no 
corroborating evidence of prostrating attacks occurring more 
frequently than contemplated by the assigned evaluation of 30 
percent.  For example, the VA outpatient treatment notes 
since 1992 are negative for competent evidence that the 
veteran experienced headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Furthermore, according to an 
October 1992 VA examination report, the VA examiner opined 
that the veteran's non-sinus headaches appeared to be rather 
trivial and tended not to need medication. 

A May 1994 psychiatric clinic record associated the veteran's 
headaches with depression.  On VA general medical examination 
in April 1995, the veteran reported the bicycle accident in 
service, and migraine headaches diagnosed in service.  He 
stated that he had 3 to 4 headaches a week, either occipital 
or frontal area.  During the headaches he had light 
sensitivity but denied vomiting or nausea.  The diagnosis was 
migraine headaches diagnosed during service, with complaints 
of frequent headaches at the present time, suggesting more 
likely diagnosis of muscle contraction or tension headaches. 
VA outpatient clinic records report a history of "migraine" 
headaches since 1988, and show treatment from October 1993.

A March 1995 Social Security Administration record indicates 
that the veteran was found to be disabled; however, it was 
due to a primary diagnosis of schizotypal personality 
disorder and a secondary diagnosis of depressive reaction.  
The foregoing evidence does not show that the veteran's 
headaches were productive of severe economic inadaptability.  
Therefore, a rating in excess of 30 percent prior to January 
16, 1997 is not warranted.

The veteran contended in his February 1995 hearing testimony 
before a hearing officer at the RO and in various written 
statements that his headache disorder warrants an increased 
rating.  He reported that he had a headache almost daily.  
The Board has relied on the extensive medical evidence of 
record to determine the level of severity of his headache 
disorder and there is no evidence that his headaches result 
in very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  After applying 
the regulatory standards, the Board finds that the veteran's 
headache disorder does not warrant a rating in excess of 30 
percent.  The current rating best represents disability due 
to the service-connected disorder.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's headache disorder prior to 
January 16, 1997.

The Board notes that from January 16, 1997, the headache 
disorder has been rated at 50 percent, the maximum allowable 
pursuant to Diagnostic Code 8100.  Therefore, a higher rating 
is not allowable.  The above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is, however, no showing that the 
veteran's headaches present so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 50 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is no indication that 
the disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In this regard, the Board notes that the medical evidence 
shows that if he is unable to work, it is not due to his 
service-connected headache disorder.  As such, this 
disability has not been shown to require frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand any of the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a disability manifested by numbness of 
the hands and feet is denied.

Service connection for residuals of a head injury is denied.

Entitlement to a rating in excess of 30 percent for headaches 
prior to January 16, 1997 is denied.  

Entitlement to a rating in excess of 50 percent for headaches 
on and after January 16, 1997 is denied.  


REMAND

The veteran is appealing the original disability evaluation 
assigned following an award of compensation for dysthymia.  
38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities (Ratings Schedule), which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In such a case as 
this, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. 119.  

After reviewing the evidence, the Board must remand this 
issue for the following development.  First, the evidence 
with respect to the veteran's dysthymia is inadequate for 
rating purposes.  For example, according to a January 1994 VA 
psychiatric examination report, a VA examiner diagnosed the 
veteran with major depression, recurrent and moderate, with a 
Global Assessment of Functioning (GAF) Scale score of 40.  
The Board notes that a GAF of 40 is defined as "some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas such as work or school, family, 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH 
ed. rev., 1994). 

Furthermore, according to a January 1997 VA psychiatric 
outpatient record, the veteran had a GAF score of 42.  A GAF 
of 41 to 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 1994).  

In addition, the most recent psychiatric examination report 
in January 1998 is inadequate because the examiner did not 
provide a GAF score.  Also, a January 1998 neurologic 
examination report appears to conflict with the findings in 
the January 1998 psychiatric examination report.  For 
example, the VA neurologist commented that he thought that 
the veteran's psychiatric problem was severely 
incapacitating, as well as his headache disorder.  This 
finding should be clarified in light of the more moderate 
findings in the January 1998 VA psychiatric examination 
report.

Moreover, it is essential that a VA psychiatric examination 
be conducted which reports symptoms and clinical findings in 
terms of the rating criteria for dysthymia in accordance with 
the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411, as 
in effect prior to November 7, 1996, as well as with current 
rating criteria as referenced in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

In light of these developments, the Board finds that further 
development is necessary.  Because the veteran's appeal 
pertains to entitlement to an original rating in excess of 10 
percent for dysthymia, which potentially could be increased, 
the other issue on appeal for entitlement to a TDIU is 
inextricably intertwined with his current appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the claims for an increased evaluation 
for dysthymia and for TDIU.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
treatment records identified by the 
veteran, which have not been previously 
obtained. 

2.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from the veteran's dysthymia.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's dysthymia 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's dysthymia.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's dysthymia from those of any 
other diagnosed disorder.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
dysthymia, including whether it renders 
him unemployable.  The examiner should 
also assign a GAF consistent with DSM IV.  
The examiner should explain the import of 
the score as it pertains to social and 
industrial impairment.  The claims files 
must be made available to and reviewed by 
the physician.  The physician should be 
requested to state, in writing, whether 
he or she has reviewed the claims files.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed. 

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination and requested 
opinion, have been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action. 

4.  The RO should undertake any other 
indicated development and readjudicate 
the issues on appeal.  If the benefits 
are not granted, the veteran and his 
representative should then be furnished 
with a supplemental statement of the 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



